Citation Nr: 1753924	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder (MDD) from July 24, 2007 to January 7, 2014, and in excess of 70 percent thereafter.

3.  Entitlement to service connection for an ear condition (claimed as left ear aches), to include as secondary to service-connected MDD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) her condition, however described, causes her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed her claim seeking service connection for left ear aches specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment in the past for other ear conditions.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim for left ear aches is more accurately characterized as one for any ear condition.  Id.  

Lastly, the Board notes that, during her May 2017 Board hearing, the Veteran's representative specifically stated that she was seeking a 70 percent disability rating prior to January 8, 2014.  See May 2017 Board Hearing Transcript.  Although a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The issue of entitlement to service connection for an ear condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the appeal for entitlement to service connection for tuberculosis.

2.  From July 24, 2007 to January 7, 2014, the Veteran's MDD was productive of no more than occupational and social impairment with deficiencies in most areas.

3.  From January 8, 2014, the Veteran's MDD has not been productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for tuberculosis by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the period from July 24, 2007 to January 7, 2014, the criteria for a 70 percent disability rating, but no higher, for MDD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  From January 8, 2014, the criteria for a disability rating in excess of 70 percent for MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).

During the May 2017 Board hearing, the Veteran's representative requested to withdraw the appeal regarding entitlement to service connection for tuberculosis.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction over this issue, and it is dismissed.

Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under DC 9434 for MDD, which is evaluated as 50 percent disabling from July 24, 2007 to January 7, 2014, under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

From January 8, 2014, the Veteran's MDD has been evaluated as 70 percent disabling.  Under the General Rating Formula for Mental Disorders, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9434. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

July 24, 2007 to January 7, 2014

The Veteran contends that she is entitled to a higher disability rating for her service-connected MDD, currently evaluated at 50 percent disabling, from July 24, 2007 to January 7, 2014.  As noted above, the Veteran's representative specifically stated during the May 2017 Board hearing that the Veteran was seeking a 70 percent disability rating prior to January 8, 2014.  

During the relevant time period, the Veteran was afforded two VA examinations to assess the severity of her service-connected MDD.  In December 2007, the Veteran stated that she experienced mood swings that often left her feeling depressed, angry, and frustrated.  The examiner assigned the Veteran a GAF score of 50, indicating serious symptoms.  Two years later, in October 2009, the Veteran underwent another VA examination, in which it was noted that the Veteran's depression had increased since her December 2007 VA examination, prompting alcohol and substance abuse.  The examiner also noted that the Veteran had become increasingly isolative and was fired from her job due to attitude problems.  The examiner assigned the Veteran a GAF score of 43, indicating serious impairment in social, occupational, or school functioning.  

In further support of her claim, the Veteran submitted a September 2010 letter from treating physician Dr. S.P., which stated that the Veteran experienced hypervigilance, nightmares, poor sleep, startle response, inability to form relationships, and isolationistic behavior.  See also January 2014 Dr. S.P. Letter (regarding 2008-2010 symptomatology).  The physician further notes that the Veteran was unable to integrate into the workforce and assigned her a GAF score of 39, indicating major impairment in several areas.  

For the foregoing reasons, the Board finds that a 70 percent rating for MDD is warranted.  Her MDD was productive of no more than occupational and social impairment with deficiencies in most areas, consistent with a 70 percent evaluation.  The evidence does not suggest, nor does the Veteran in fact assert (as indicated in her hearing testimony), that the criteria for a 100 percent evaluation - notably to include total occupational and social impairment - were met during this period.  

From January 8, 2014

For the period from January 8, 2014, the Board finds that the currently assessed disability evaluation of 70 percent for MDD is appropriate.  

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 100 percent rating.  Throughout the relevant period on appeal, the Veteran has not demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or her own name.  The Board notes that the Veteran reported in January 2016 that she received individual counseling after a suicide attempt "a few years ago," however, notably, since November 2015, the Veteran has consistently denied suicidal and homicidal ideation during her monthly mental health assessments.  Now as earlier in the appeal, her MDD has been productive of no more than occupational and social impairment with deficiencies in most areas, consistent with a 70 percent evaluation.  See e.g., November 2105 to May 2017 Mental Health Counseling Notes; see also February 2016 and June 2017 VA examination reports.  Therefore, viewing the evidence holistically, the Board finds that the impact of the Veteran's symptoms has not been so severe as to warrant a rating in excess of 70 percent for the period on appeal from January 8, 2014  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against increasing the Veteran's disability rating for MDD in excess of 70 percent for the time period from January 8, 2014.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a disability rating in excess of 70 percent for service-connected MDD is denied.  See 38 U.S.C. § 5107.

Other Considerations

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran is already in receipt of TDIU for her service-connected disabilities; therefore, no further discussion of this matter is warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal for service connection for tuberculosis is dismissed.

From July 24, 2007 to January 7, 2014, a disability rating of 70 percent, and no higher, for service-connected MDD is granted, subject to the controlling regulations governing monetary awards.

From January 8, 2014, entitlement to a disability rating in excess of 70 percent for service-connected MDD is denied


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for service connection for an ear condition, to include as secondary to her service-connected MDD.  

The Veteran was afforded a VA examination in January 2014 to assess the nature and etiology of her ear condition.  However, the Board finds that this VA examination is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2017).  The examiner indicated that it is less likely than not that the Veteran's ear aches are caused by or a result of her service-connected MDD.  However, the examiner did not address whether the Veteran's ear condition is aggravated by her MDD, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the foregoing, the Board finds that a supplemental opinion for secondary service connection is warranted.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a supplemental opinion from a VA clinician to determine the nature and etiology of the Veteran's ear condition.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.)  Identify all diagnosed ear conditions.  

b.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's ear condition was caused by MDD?

c.)  If MDD did not cause an ear condition, is it at least as likely as not (a fifty percent probability or greater) that an ear condition was aggravated (permanently worsened beyond its natural progression) by MDD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of an ear condition by the service-connected disability.

d.)  Otherwise, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's ear condition is causally related to her active duty service?

A complete rationale for any opinion provided is requested.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claim in light of all the evidence of record.  If this claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


